UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4509


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

FRANCISCO CHAVEZ-NUNEZ, a/k/a Paco,

                  Defendant – Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:07-cr-00014-RLV-CH-1)


Submitted:    July 28, 2009                 Decided:   August 17, 2009


Before WILKINSON, MICHAEL, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Michael McGuinness, THE MCGUINNESS LAW FIRM, Elizabethtown,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, Gretchen C.F.
Shappert, United States Attorney, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Francisco Chavez-Nunez appeals his sentence to sixty

months   in    prison   and    four    years         of   supervised     release    after

pleading      guilty    to    conspiracy         to       possess    with    intent   to

distribute at least 100 kilograms of marijuana in violation of

21 U.S.C. § 846 (2006).               Chavez-Nunez’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting, in his opinion, there are no meritorious grounds for

appeal   but    raising      the   issues       of    whether      the   district   court

complied with Fed. R. Crim. P. 11 when accepting Chavez-Nunez’s

guilty plea, whether his sentence is reasonable, and whether the

record shows ineffective assistance of counsel.                             Chavez-Nunez

was notified of his right to file a pro se supplemental brief

but has not done so.          Finding no reversible error, we affirm.

              Appellate counsel first questions whether the district

court complied with Fed. R. Crim. P. 11 in accepting Chavez-

Nunez’s guilty plea.          However, he alleges no error and concludes

that the district court fully complied with the rule and there

was no prejudicial error.             Because Chavez-Nunez did not move in

the district court to withdraw his guilty plea, we review this

challenge for plain error.             See United States v. Martinez, 277

F.3d   517,    525   (4th    Cir.   2002).           Thus,    it    is   Chavez-Nunez’s

burden to show (1) error; (2) that is plain; (3) affecting his

substantial rights; and (4) we should exercise our discretion to

                                            2
notice the error.             Id. at 529.            To show his substantial rights

were    affected,          Chavez-Nunez     must       demonstrate       that    absent      the

error, he would not have entered his guilty plea.                               Id. at 532.

We may consider the entire record to determine the effect of any

error.     See United States v. Vonn, 535 U.S. 55, 74-75.

            We    have        reviewed      the      record     and    find   two      possible

errors in the plea colloquy conducted by the magistrate judge.

Although    the       magistrate       judge         properly     informed      Chavez-Nunez

that as a result of his plea, he faced a mandatory minimum

prison term of five years, a maximum prison term of forty years,

a fine of up to $2,000,000, and a period of supervised release

following       any    prison       term,       he    did   not       specifically      inform

Chavez-Nunez          of    the     mandatory         minimum     four-year          supervised

release term or of the district court’s obligation to impose a

special assessment.               We conclude, however, that Chavez-Nunez has

not shown any possible error affected his substantial rights.

            First, he does not claim he would not have entered his

guilty plea absent the error.                     Moreover, the presentence report

correctly noted Chavez-Nunez’s supervised release term was at

least    four    years       and    that    a    special      assessment        of    $100   was

mandatory; Chavez-Nunez confirmed at his sentencing hearing that

his attorney had reviewed the presentence report with him and

that he understood the possible penalties of the charge to which



                                                 3
he was pleading guilty; and the district court at that time

reaffirmed its acceptance of his guilty plea.

             Appellate        counsel    next           questions     whether     Chavez-

Nunez’s sentence is reasonable.                     He acknowledges the sentence

imposed was within the advisory guideline range and consistent

with the parties’ plea agreement, but he questions whether the

district court complied with United States v. Booker, 543 U.S.

220 (2005), and properly applied the relevant factors under 18

U.S.C. § 3553(a) (2006).               We review a sentence for abuse of

discretion.       Gall v. United States, 128 S. Ct. 586, 591 (2007).

The first step in this review requires us to ensure that the

district court committed no significant procedural error, such

as improperly calculating the guideline range.                           United States

v. Osborne,       514     F.3d   377,        387     (4th    Cir.),     cert.    denied,

128 S. Ct.     2525       (2008).       We     then      consider     the    substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances.               Gall, 128 S. Ct. at 597.

             We    have    reviewed     the        record   and     conclude    that   the

district     court      did   not   abuse         its    discretion     in     sentencing

Chavez-Nunez, and his sentence is reasonable.                         Chavez-Nunez was

sentenced to the mandatory minimum sentence under the statute of

five   years      in    prison   and    four       years    of    supervised    release.

Thus, the district court had no discretion to impose a lower

sentence, see United States v. Robinson, 404 F.3d 850, 862 (4th

                                              4
Cir. 2005), and Chavez-Nunez’s sentence is per se reasonable.

See United States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008).

              Finally, appellate counsel questions whether Chavez-

Nunez received ineffective assistance of counsel but he states

he   cannot     find   any   ineffective     assistance     appearing   on    the

record.    We may only address a claim of ineffective assistance

on direct appeal if the lawyer’s ineffectiveness conclusively

appears on the record.           See United States v. Baldovinos, 434

F.3d 233, 239 (4th Cir. 2006).           We find that the record does not

conclusively show ineffective assistance.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We    therefore   affirm    the   district    court’s   judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.          If the client requests that a petition be

filed,    but      counsel   believes    that   such   a   petition   would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on the client.




                                         5
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    6